—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, (Vaughn, J.), imposed September 19, 1996, upon his conviction of grand larceny in the third degree, upon his plea of guilty, the sentence being an indeterminate term of three to six years imprisonment as a second felony offender.
Ordered that the sentence is reversed, on the law, and the matter is remitted to the County Court, Suffolk County, for resentencing.
As the defendant contends, and as the People concede, the defendant was improperly sentenced as a second felony offender inasmuch as the sentence imposed upon his prior conviction was not imposed prior to the commission of the crimes for which he was charged in the instant indictment (see, Penal Law § 70.06 [1] [b] [ii]; People v Mendoza, 207 AD2d 715; People v Mason, 190 AD2d 867; People v Serrano, 181 AD2d 477). Therefore, the defendant’s sentence is illegal and must be vacated (see, People v Mendoza, supra; People v Mason, supra). *582Mangano, P. J., Miller, Ritter, Santucci and Krausman, JJ., concur.